FILE COPY




                            Fourth Court of Appeals
                                    San Antonio, Texas
                                        December 14, 2021

                                       No. 04-21-00448-CV

                   CERTAIN UNDERWRITERS AT LLOYD'S LONDON,
                                  Appellant

                                                 v.

                         IMPLICITY MANAGEMENT COMPANY,
                                     Appellee

                   From the 224th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2017CI16323
                          Honorable Antonia Arteaga, Judge Presiding


                                          ORDER

       The trial court clerk has filed a notification of late clerk’s record, stating that the
appellant has failed to pay or make arrangements to pay the fee for preparing the clerk’s record
and that the appellant is not entitled to appeal without paying the fee.

        We, therefore, ORDER appellant to provide written proof to this court within ten days of
the date of this order that either (1) the clerk’s fee for preparing the clerk’s record has been paid
or arrangements have been made to pay the clerk’s fee; or (2) appellant is entitled to appeal
without paying the clerk’s fee. If appellant fails to respond within the time provided, this appeal
will be dismissed for want of prosecution. See TEX. R. APP. P. 37.3(b) (allowing dismissal of
appeal for want of prosecution if clerk’s record is not filed due to appellant’s fault); see also
TEX. R. APP. P. 42.3(c) (allowing dismissal of appeal if appellant fails to comply with an order of
this court).

                                                      _________________________________
                                                      Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of December, 2021.


                                                      ___________________________________
                                                      MICHAEL A. CRUZ, Clerk of Court